      Case 1:19-cr-10220-FDS Document 47 Filed 05/14/20 Page 1 of 5



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

v.
                                                 No. 19-cv-10220-FDS
MARVIN FORBES,

      Defendant.



                 MEMORANDUM AND ORDER ON DEFENDANT’S
                 EMERGENCY FOR RELEASE FROM CUSTODY


CABELL, U.S.M.J.

I.   INTRODUCTION

     This matter is presently before the court on the

Defendant’s Emergency Motion for Release from Custody.          (D.41).

The defendant had previously agreed to an order of voluntary

detention without prejudice, D.11, and after the filing of his

motion the court held a detention hearing.        (D.46).

     The defendant has been charged with Distribution of and

Possession with Intent to Distribute Cocaine Base and is

presently housed at MCI-Cedar Junction.       He requests release

because “he is at a high risk of contracting COVID-19 while

incarcerated and is at a high risk of serious complications from

the disease due to underlying medical conditions” and proposes

to be released on home confinement to reside with a relative in

Boston.
       Case 1:19-cr-10220-FDS Document 47 Filed 05/14/20 Page 2 of 5



      After careful consideration of the oral and written

arguments of counsel, the court finds that there are conditions

of release that can reasonably assure the safety of the

community and the defendant’s appearance, and for the reasons

that follow, the motion is ALLOWED.

II.   DISCUSSION

      The issue of detention for this defendant must be

considered in light of the rebuttable presumption of detention

under 18 U.S.C. 3142(e)(3)(A) because his charged offense

carries a potential sentence of 10 years or more under the

Controlled Substances Act.      Nevertheless, the defendant has

provided sufficient evidence to successfully rebut the

presumption.

      Of note are the facts that the defendant’s most recent

conviction was nearly eight years ago, his current charge does

not involve violence, he has a close relationship with his son

and strong familial ties to the area, and appears to understand

he gravity of the situation he finds himself in.          His proposed

residence, while in the area where his current charged crime is

alleged to have occurred, was not itself the site of drug sales.

      Additionally, the court notes documented medical evidence

that the defendant is a diabetic who requires daily insulin

injections, suffers from hypertension, and is prescribed a CPAP

machine for sleep apnea.     Prevailing medical advice from the

                                    2
      Case 1:19-cr-10220-FDS Document 47 Filed 05/14/20 Page 3 of 5



Centers for Disease Control and Prevention indicate all three of

these conditions place the defendant into the high-risk category

of complications from the COVID-19 virus.       The difficulty of

isolation in a prison or jail, despite best efforts at

containment, well documented in many judicial opinions.          The

most recent data indicates that 12 staff members at MCI-Cedar

Junction have tested positive.     See, Tracking Covid-19 In

Massachusetts Prison & Jails, available at

https://data.aclum.org/sjc-12926-tracker/ (accessed 5/14/2020).

    Simply put, the defendants incentives and ability to flee

are significantly reduced because of the current pandemic and

under the conditions articulates below, his risk of danger to

the community can be reasonably assured.

    To be sure, every defendant released poses a potential risk

of flight or danger to the community, and the court had some

concerns of its own.    Nevertheless, the following conditions, in

addition to all statutory conditions of release, will reasonably

assure the safety of the community and the defendants appearance

at future proceedings as required by the Bail Reform Act, 18

U.S.C. 3142:

    1.)   The court will sign a warrant to be held in abeyance

          which shall be automatically activated if the

          Probation Department has reason to believe a condition

          has been violated.

                                   3
 Case 1:19-cr-10220-FDS Document 47 Filed 05/14/20 Page 4 of 5



2.)   The defendant will be in home detention at his aunt’s

      residence and will only leave for approved medical

      appointments, court appointments, and meetings with

      counsel.

3.)   The defendant shall be placed on location monitoring

      through the use of electronic monitoring.

4.)   The defendant shall not consume excessive alcohol.

5.)   The defendant shall not apply for a passport or any

      other travel documents while on release.        If the

      defendant possesses a passport or any other travel

      document, he must surrender it to Probation upon his

      release.

6.)   The defendant shall refrain from possessing any

      firearm, destructive device, or other dangerous weapon

      and shall not have access to any such items lawfully

      owned and possessed by any other occupants of the

      residence.

7.)   The defendant shall not use or unlawfully possess a

      narcotic drug or other controlled substances defined

      in 21 U.S.C. § 802, unless prescribed by a licensed

      medical practitioner. This includes marijuana.

8.)   The defendant shall report any contact with law

      enforcement within 24 hours.



                              4
         Case 1:19-cr-10220-FDS Document 47 Filed 05/14/20 Page 5 of 5



    9.)     The defendant shall not move from the premises without

            prior permission.

    10.) The defendant shall have no direct or indirect contact

            with anyone who may be a co-defendant, victim, witness

            in the investigation or prosecution of this matter.

    11.) The defendant shall obey all statutory conditions of

            release.



    SO ORDERED.



                                          /s/ Donald L. Cabell
                                          DONALD L. CABELL, U.S.M.J.

DATED:    May 14, 2020




                                      5
